Case 1:17-cv-00289-JMS-MJD Document 230 Filed 04/24/19 Page 1 of 3 PageID #: 3069



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

  MICHAEL RAY STAFFORD,                         )
  et al.                                        )
                Plaintiffs,                     )
                                                )
               v.                               ) CASE NO. 1:17-cv-00289-JMS-MJD
                                                )
  ROBERT E. CARTER, Jr.,                        )
  et al.                                        )
                Defendants.                     )

                      JOINT MOTION FOR CONTINUANCE
                      OF THE REMEDY HEARING HEARING

        The parties to this lawsuit, by their respective counsel and pursuant to SD-IN

  Local Rule 16-3, hereby move the Court for a continuance of the Remedy Hearing

  scheduled to begin on April 29, 2019 at 9:30 a.m., and further request that this matter

  be referred to the magistrate for a settlement conference.

        In support, the parties state the following.

     1. The Court has ruled on the merits of the Eighth Amendment claim asserted by

        the plaintiff class, finding that the IDOC’s failure to provide DAAs to all

        offenders with chronic HCV constitutes a violation of the Eighth Amendment,

        and modified the class definition to include all current and future prisoners in

        IDOC custody who have been diagnosed, or will be diagnosed, with chronic

        HCV, and for whom treatment with DAA medication is not medically

        contraindicated. (dkt. 186.)

     2. Thereafter, and by order dated January 18, 2019, this case was set for a remedy

        hearing, to begin on Monday, April 29, 2019. (dkt. 207.)

                                            1
Case 1:17-cv-00289-JMS-MJD Document 230 Filed 04/24/19 Page 2 of 3 PageID #: 3070



     3. In the interim, the parties have engaged in settlement negotiations,

        culminating in the defendants’ recent presentation to plaintiffs of its revised

        Health Care Services Directive 3.09, entitled “Management of Hepatitis C” (the

        “Directive”).

     4. The presentation of the Directive to plaintiffs, and the subsequent and ongoing

        discussions between the parties, are the catalysts for this Motion. The parties

        agree that as of April 23, 2019 the discussions have progressed to the point

        where there is a reasonable chance of a negotiated resolution of the remaining

        issues.

     5. The parties further agree that a settlement conference with the presiding

        magistrate is both desirable and in the best interests of the parties, as the

        direct participation of the magistrate increases the likelihood of a negotiated

        resolution.

     6. Given the above, the parties respectfully request that the April 29, 2019

        hearing be temporarily continued. The parties further request that this case

        be referred to the presiding magistrate for scheduling of a settlement

        conference.

     WHEREFORE, the parties respectfully request that the Court continue the

  Remedy Hearing scheduled to begin on April 29, 2019 at 9:30 a.m. to a time

  convenient among the Court, plaintiffs, and defendants.




                                           2
Case 1:17-cv-00289-JMS-MJD Document 230 Filed 04/24/19 Page 3 of 3 PageID #: 3071



  Respectfully submitted,



  By: /s/ Mark Sniderman                    By: /s/ Jonathan P. Nagy
  Mark Sniderman                            Jonathan P. Nagy
  FINDLING PARK CONYERS WOODY               OFFICE OF THE INDIANA ATTORNEY GENERAL
  & SNIDERMAN, PC                           IGCS, 5th Floor
  151 N. Delaware St., Ste. 151             302 West Washington Street
  Indianapolis, IN 46204                    Indianapolis, IN 46204-2770
  Telephone: (317) 231-1100                 Telephone: (317) 233-8296
  Facsimile: (317) 231-1106                 Facsimile: (317) 232-7979
  E-mail: msniderman@findlingpark.com       E-mail: Jonathan.Nagy@atg.in.gov
  One of the Attorneys for Plaintiffs       Attorney for Defendants




                                        3
